DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39, 41, 42, 44-46, 48, 50-57, 65, 66, and 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (WO 02/058537) in view of Bobroff (US 2002/0022855) and Garcia (US 4627445).
Regarding claim 39, Heller discloses an assembly comprising: an inserter device comprising a slidable shuttle (element 204), a sharp comprising a distal end configured to be inserted into a user (element 120), a drive spring (p. 45, lines 7-9), and a retraction spring (p. 
Heller does not disclose the inserter device further comprising an actuator button and a lateral extension releasably engaged with a stop, wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring, the drive spring surrounding a stem, the retraction spring 
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), a drive spring (element 136), and a stem extending into an inner circumference of the drive spring (see annotated figure 21),

    PNG
    media_image1.png
    276
    290
    media_image1.png
    Greyscale

wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and to cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user (paragraph [0113]), and where a distal end of the stem is separated from a distal end of a holder of the moving components by a first distance prior to depression of the button and separated by a second, greater distance when the sharp is advanced into the user (see annotated figures 23 and 25-26, where upon actuation the post moves distally a slight distance but the inserted components move in a distal direction 

    PNG
    media_image2.png
    769
    618
    media_image2.png
    Greyscale


Heller, as modified, also does not explicitly disclose the retraction spring being coiled or having a proximal end in contact with the shuttle and surrounding a post. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a proximal end in contact with the shuttle (see figure 9) and a post extending into an inner circumference of the second spring (the distal area of element 320, see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious 
The Examiner notes that Garcia’s “post” inside the second spring is the structurally equivalent component of Bobroff’s element 130 and Heller’s elements 202/204, all of which carry the inserted components as they are advanced into the user’s skin using a drive/first spring. As such, modifying Heller to include the teachings of both Bobroff and Garcia would result in the relative distances between the stem of Bobroff and the post of Garcia being a greater distance apart upon actuation of the drive spring.

Regarding claim 41, Heller further discloses that the inserter device further comprises a safety mechanism configured prevent actuation of the device, and wherein the safety mechanism is further configured to be disabled before actuation (p. 59 line 27 to p. 60 line 2). As modified, this would impede usage of the actuator button, which provides the actuation.  
Regarding claim 42, Heller further discloses that the safety mechanism comprises a safety barrier which is configured to be removed before the actuator button is depressed (p. 59 line 27 to p. 60 line 2).  
Regarding claim 44, Heller further discloses a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64).  

Regarding claim 46, Heller further discloses that the retraction spring is configured to apply a force to automatically retract the sharp in a direction away from the skin of the user (p. 45, lines 13-16).  
Regarding claim 48, Heller further discloses that the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user when insertion device is actuated (claim 55); as modified by Babcock, this would be upon depressing the actuator button.  
Regarding claim 50, Heller further discloses that the slidable shuttle is coupled with the sharp and the glucose sensor is received within the sharp (figure 26).  
Regarding claim 51, Heller further discloses the slidable shuttle coupled with the sharp (element 204).
Regarding claim 52, Heller further discloses that the release of energy from the first spring causes advancement of the slidable shuttle in a direction towards the skin of the user (p. 45, lines 4-12).  
Regarding claim 53, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).

Regarding claims 55 and 56, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises the electronics component housing, wherein the electronics component housing contains electronics including a transmitter, a power supply, and a data storage unit, and wherein the electronics are configured to be electrically coupled with the glucose sensor (p. 2 line 29 to p. 3 line 9).  
Regarding claim 57, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises a display device configured to display a glucose level of the user (p. 3, lines 17-23).  
Regarding claim 65, Bobroff’s actuator button is coupled with a housing, with the stem in the same position relative to the housing before and after actuation of the button (see figure 21):

    PNG
    media_image3.png
    276
    316
    media_image3.png
    Greyscale


Regarding claim 73, Heller further discloses that the first spring is coiled or wound (p. 59, lines 21-27).

Claims 70 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller, as modified and applied above, and further in view of Uytenboggaart (US 2752918).
Heller, as modified, does not disclose the device also including first and second longitudinally extending members parallel to an insertion axis, the members surrounding portions of the outer circumference of the second spring and being of equal length. Uytenboggaart teaches an injection device which includes a first spring (element 35) which, when actuated, causes insertion, and a second spring (element 48) which is used for retraction, where the device also includes a longitudinally extending member parallel to the insertion axis which surrounds portions of the second spring (element 49). Uytenboggaart teaches only one member, not two, but In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified above, with first and second longitudinally extending members parallel to the insertion axis, the members .

Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (WO 02/058537) in view of Bobroff (US 2002/0022855), Garcia (US 4627445), and Schoendorfer (US 5899856).
Regarding claim 58, Heller discloses an assembly comprising: an inserter device comprising a sharp comprising a distal end configured to be inserted into a user (element 120), a slidable shuttle coupled with the sharp (element 204), a first spring (p. 45, lines 7-9), and a second spring (p. 45, lines 13-16); a glucose sensor disposed within the inserter device, the glucose sensor comprising a distal end configured to be inserted into the user (p. 5, lines 3-9; p. 8, lines 12-18); a mount releasably coupled with the inserter device, wherein the mount comprises an adhesive portion configured to adhere to skin of the user while the mount is coupled with the inserter device (p. 53, lines 18-20); and a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64),-5-Application No. 16/928,700Docket No.: A0130.0110.C107883USC13 wherein the inserter device, when actuated, is configured to cause a release of energy from the drive spring (claim 55), wherein the release of energy from the drive spring causes automatic advancement of the slidable shuttle, the sharp, and the glucose sensor in a direction towards the skin of the user such that the distal end of the sharp and the distal end of the glucose 
Heller does not disclose the inserter device further comprising an actuator button and a lateral extension releasably engaged with a stop, wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring, the drive spring surrounding a stem, the retraction spring comprising a coiled spring surrounding a post, or the distal ends of the stem and post being a greater distance apart after actuation of the button than before actuation.
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), a drive spring (element 136), and a stem extending into an inner circumference of the drive spring (see annotated figure 21),

    PNG
    media_image1.png
    276
    290
    media_image1.png
    Greyscale

wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and to cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user (paragraph [0113]), and where a distal end of the stem is separated from a distal end of a holder of the moving components by a first distance prior to depression of the button and separated by a second, greater distance when the sharp is advanced into the user (see annotated figures 23 and 25-26, where upon actuation the post moves distally a slight distance but the inserted components move in a distal direction for a greater distance, such that the distal end of the post is further away from the distal end of the holder of the inserted components following actuation).

    PNG
    media_image2.png
    769
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller with an actuator button and a lateral extension 
Heller, as modified, also does not explicitly disclose the retraction spring being coiled or having a proximal end in contact with the shuttle and surrounding a post. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a proximal end in contact with the shuttle (see figure 9) and a post extending into an inner circumference of the second spring (the distal area of element 320, see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the proximal end of the spring in contact with the shuttle, as also taught 
The Examiner notes that Garcia’s “post” inside the second spring is the structurally equivalent component of Bobroff’s element 130 and Heller’s elements 202/204, all of which carry the inserted components as they are advanced into the user’s skin using a drive/first spring. As such, modifying Heller to include the teachings of both Bobroff and Garcia would result in the relative distances between the stem of Bobroff and the post of Garcia being a greater distance apart upon actuation of the drive spring.
Heller, as modified above, does not provide details of the liner, particularly it including a pull tab. Schoendorfer teaches a device configured to be mounted on skin using an adhesive layer (column 8, lines 29-32) which is covered by a removable liner with a tab (figure 3, elements 35; column 10, lines 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller with a tab on the liner, as taught by Schoendorfer, in order to ease removal of the liner. 

Claims 59, 61-64 and 67-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller, as modified and applied above, and further in view of Crossman (US 6159181).
Regarding claim 69, Heller further discloses a safety mechanism (p. 59 line 27 to p. 60 line 2), but does not disclose the safety mechanism comprising a safety barrier extending across a top surface of the actuator button with a grippable portion extending outwardly in a direction away from the top surface, wherein the safety barrier is configured to be removed from the 
Regarding claim 59, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p. 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
Regarding claim 61, Heller further discloses that the safety mechanism comprises a safety barrier (p. 59 line 27 to p. 60 line 2).  
Regarding claim 62, Heller further discloses that the safety barrier is configured to be removed from the inserter device before actuation of the insertion device (p. 59 line 27 to p. 60 line 2).  

Regarding claim 64, Heller further discloses that the glucose sensor is received within the sharp (p. 43, lines 15-32; figures 13B, 13C; p. 44, lines 20-21).
Regarding claim 67, Bobroff’s actuator button is coupled with a housing, with the stem in the same position relative to the housing before and after actuation of the button (see figure 21):


    PNG
    media_image4.png
    276
    316
    media_image4.png
    Greyscale
 
Regarding claim 68, the stem is disposed entirely within the housing before depression of the actuator button (see above) and the distal end of the stem and a proximal end of the post are in a spaced relation after depression (see figure 25, the stem and “post” equivalent are never in contact even when cocked, and after release of the spring are even more distantly spaced)

Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller, as modified and applied above, and further in view of Uytenboggaart (US 2752918).
Heller, as modified, does not disclose the device also including first and second longitudinally extending members parallel to an insertion axis, the members surrounding portions of the outer circumference of the second spring and being of equal length. Uytenboggaart teaches an injection device which includes a first spring (element 35) which, when actuated, causes insertion, and a second spring (element 48) which is used for retraction, where the device also includes a longitudinally extending member parallel to the insertion axis which surrounds portions of the second spring (element 49). Uytenboggaart teaches only one member, not two, but In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified above, with first and second longitudinally extending members parallel to the insertion axis, the members surrounding portions of the outer circumference of the second spring, as taught by Uytenboggaart, in order to ensure that the movement of the second spring is only in the desired axial direction. The Examiner notes that duplication of the member would result in each member being of equal length.

Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.

Regarding the art as applied, particularly in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Garcia does not teach a post and stem that are a greater distance apart after actuation; the Examiner notes that Garcia is cited to teach details only of a retraction spring (and, by extension, a stem). Bobroff is cited to teach details of a drive spring (and, by extension, a post), not Garcia, and the combination as a whole would include modifying Heller’s device to include the drive spring configuration of Bobroff and the return spring configuration of Garcia, where these two spring configurations working together and modifying Heller would result in the change in distance between distal ends of stem and post increasing upon actuation, as also discussed and illustrated above. Applicant’s discussion of Garcia examines that reference in a vacuum and discusses how its return spring would interact with a differently configured drive spring not having a lateral extension and stop, not how the return spring and stem would interact with the drive spring, lateral extension, stop, and stem of Heller as modified by Bobroff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 4817603 to Turner, 2001/0039387 to Rutynowski,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791